Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-9 are allowed in view of after final amendment on 08/09/2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Bucca on 08/16/2022.

The application has been amended as follows: 
  	Claims 5-9 are amended as follows.  Claims 10-15 are cancelled.
Claim 5 (Currently amended) A method of manufacturing the[[a]] hot-rolled steel plate according to claim 1 , the method comprising:
preparing a steel slab comprising, by weight%, 0.35% to 0.65% of C, 0.01 to 0.4% of Si, 13% to 26% of Mn, 0.01% to 0.3% of Ti, 0.01% or less, excluding 0% of B, 4% or less, excluding 0% of Al, 1% to 6% of Cr, 0.05% or less, including 0% of P, 0.02% or less, including 0% of S, 0.01% or less, excluding 0% of N, 0.01% to 2% of Cu, 0.001% to 0.015% of Nb, and a remainder of Fe and other inevitable impurities, the alloy elements satisfying the following relational formula:
[Relational Formula 1] 
70 < [10*(C/12) + (Mn/55) + (Al/27)] * 100 < 95 
[Relational Formula 2]
4 < 100*(Cr/52+100*(Nb/93)) < 9;
heating the steel slab at a temperature of 1000°C to 1250°C;
obtaining a hot-rolled steel plate by first hot rolling under conditions of a finish rolling temperature of 950°C to 1050°C and a reduction ratio of 10% or more per pass in recrystallization region and second hot rolling under conditions of a finish rolling temperature of 850°C to 1000°C and a reduction ratio of 2% or less, including 0% per non-recrystallization region; and
water cooling the hot-rolled steel plate at a cooling rate of 5°C/s or more to a cooling temperature of 250°C to 600°C and then coiling; thereby producing the hot-rolled steel plate of claim 1.
Claim 6 (Currently amended) The method of manufacturing the[[a]] hot-rolled steel plate of claim 5, wherein the hot-rolled steel plate comprises 97 area% or more, including 100% of austenite and 3 area% or less, including 0% of a carbide,
wherein the austenite has a grain size of 18 um to 30 um and the carbide has a grain size of 0.5 um or less.
Claim 7 (Currently amended) The method of manufacturing the[[a]] hot-rolled steel plate of claim 5, wherein the hot-rolled steel plate has an impact toughness value of 60J or higher, measured by a charpy impact test at -196°C, yield strength of 320 MPa at a room temperature and uniform elongation of 50% or more at a room temperature.
Claim 8 (Currently amended) The method of manufacturing the[[a]] hot-rolled steel plate of claim 5, wherein the hot-rolled steel plate has inclusions that the number of inclusions having a 10 um or greater is 300 or less per 10050 mm’.
Claim 9 (Currently amended) The method of manufacturing the[[a]] hot-rolled steel plate of claim 5, wherein the hot-rolled steel plate comprises the austenite, as the microstructure, in a fraction of 97 area% or more, including 100% at -196°C.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Jin (US 20170349983).
 Jin discloses a high strength high Mn steel produced by hot rolling (paragraph [0054] last five lines) and formed into a predominantly or substantially austenitic plate (paragraph [0057]), Table 2 Steel EM503 (paragraph [0167]) has C, Si, Mn, Cr, Ti, Cu and N all within presently claimed compositions ranges as illustrated in Table 1 below except Nb and N.
Regarding Nb, all of the Steel examples in Table 2 have Nb above 0.02 while claim 1 requires Nb 0.001-0.015%.  Applicant has demonstrated Comparative Example 10 which exceeds claimed Nb content could not have the desired carbides size of 0.5 micron or less less.
In addition, Jin discloses only the finish hot rolling temperature of 700°C or more and discloses a finish hot rolling temperature of 850°C in paragraph [0167]. Hence, a person of skill in the art would have understood that Jin does not teach a two-step hot rolling process including the recrystallized and non-recrystallized regions as taught in the present application. Furthermore, Jin does not teach the particular aspect of a reduction ratio of the hot rolling in the non-recrystallized regions be controlled to 2% or less so as to limit the carbide size of 0.5 um or less. Hence, a person of skill in the art following Jin would not have had a reasonable expectation of achieving a hot-rolled steel plate with inclusions and the number of inclusions having a 10 µm or greater is 300 or less per 100x50mm2” as set out in at least claim 1 of the present application.
No prior art can be found to disclose instant claim 1 hot rolled steel plate having claimed compositions, microstructure and carbide size and inclusions and the number of inclusions having a 10 µm or greater is 300 or less per 100x50mm2
Hence, instant claim 1, 3-4 are allowed.  As a result of allowed product claim 1, withdrawn process claims 5-9 are rejoined to be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733